Citation Nr: 1728951	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disc disease.

2.  Entitlement to a rating in excess of 10 percent prior to October 1, 2010, for cervical spine disc disease, and a rating in excess of 20 percent thereafter.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from October 2001 to October 2002.  She was awarded the Naval Reserve Meritorious Service Medal and the Good Conduct Award.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded by the Board in November 2014.  A Supplemental Statement of the Case (SSOC) was issued in August 2016.

The Board notes the appellant's April 2012 argument requesting an earlier effective date for the award of the 20 percent disability evaluation for the cervical spine disability.  This will not be remanded for issuance of a Statement of the Case because it is effectively addressed by adjudication of the increased rating claim for the cervical spine disability, which is already on appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the RO has substantially complied with the previous remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The appellant and her representative have not argued otherwise.




FINDINGS OF FACT

1.  The appellant's service-connected lumbar spine disc disease has been manifested by forward flexion of greater than 30 degrees and combined range of motion of 125 degrees or greater for the entire period on appeal.  For the entire period on appeal, the appellant's service-connected lumbar spine disability is not shown to be manifested by incapacitating episodes of intervertebral disc syndrome totaling at least four weeks in any 12-month period.  The preponderance of the evidence is against the presence of any neurologic abnormalities or findings related to a thoracolumbar spine disability.

2.  Notwithstanding the period in which the temporary total rating for convalescence was in effect, for the period prior to October 1, 2010, the appellant's service-connected cervical spine disc disease was manifested by forward flexion of 45 degrees and combined range of motion of 250 degrees or greater.  Beginning October 1, 2010, the appellant's service-connected cervical spine disability was manifested by forward flexion of 25 degrees or greater and combined range of motion of 160 degrees or greater.  For the entire period on appeal, the appellant's service-connected cervical spine disability is not shown to be manifested by incapacitating episodes of intervertebral disc syndrome totaling at least four weeks in any 12-month period.  The preponderance of the evidence is against the presence of any neurologic abnormalities or findings related to a cervical spine disability.

3.  The appellant's service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the orthopedic manifestations of thoracolumbar spine disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an initial rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent from October 1, 2010, for the orthopedic manifestations of cervical spine disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2016).

3.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  





II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

      i.  Musculoskeletal Disabilities Generally
      
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

		ii.  Spinal Disorders

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that if an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation of that segment.

      C.  Total Rating Based on Individual Unemployability

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
III.  Analysis

	A.  Evidence

The appellant's voluminous medical records show that the appellant has consistently reported pain due to her service-connected cervical spine and lumbar spine disabilities.  The Board notes that it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The appellant was afforded a VA examination in April 2008 for her spine.  The appellant's medical records were reviewed.  A March 2008 clinical note stated that strength testing showed some guarding due to pain in the shoulder and back; however, strength was rated as 5 out of 5.  The appellant reported that both her lumbar and cervical spine disabilities had worsened.  There was no bowel or bladder impairment.  Numbness, paresthesias, leg or foot weakness, and unsteadiness were reported.  Falls, visual dysfunction, and dizziness were denied.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was noted to burning, sharp, electric, severe, constant, and daily.  The pain was located in the upper cervical spine down to the mid thoracic spine.  Pain was reported to radiate from the right neck, up the back of the head, and down the right arm, which cramps in muscles of the right forearm.  Burning and tingling was associated with the radiating pain.  Severe, constant, daily pain in the middle low back was also noted.  This pain radiated from both sides of the low back, to both legs; and both calves had cramps.  This pain was described as burning and stabbing.  Daily, severe flare-ups were reported.  They were noted to last from three to seven days.  The precipitating factors were walking, standing, and driving.  Alleviating factors were time and extra pain medication.  The appellant reported that, during flare-ups, she had to get home to lie down.  The flare-up symptoms were noted to be present for both the cervical and lumbar spines.  

There were no incapacitating episodes for either the cervical or thoracolumbar region during the previous twelve months.  The appellant was noted to be unable to walk more than a few yards.  There was no spasm, tenderness, weakness, or atrophy for the cervical spine; however, there was guarding and pain with motion on both sides.  For the thoracic spine, there was no atrophy, guarding, or weakness, but there was pain with motion on both sides.  Neither the thoracic spine nor the cervical spine had symptoms severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position, and gait were normal.  There was symmetry in appearance.  There were no abnormal spinal curvatures.  It was noted that the appellant would not let the examiner touch her low back; thus, there was no examination for spasm and tenderness.  Other lumbar muscle evaluation was done by inspection during the range of motion examination.  The VA examiner noted that effort was poor and inconsistent on motor exam.  There was no ankylosis of either the cervical or thoracolumbar spine.  

The VA examiner stated that the examination yielded unreliable and inconsistent results because the appellant's subjective complaints appeared out of proportion to the objective examination findings and because the appellant was noted to display poor effort during the examination.  The VA examiner noted that the appellant stated that she was in constant pain, including during range of motion testing.  

With respect to the cervical spine, (1) active flexion was 0 to 45 degrees, with an increase of pain from 25 to 45 degrees, passive flexion was 0 to 45 degrees, with an increase of pain from 25 to 45 degrees, and there was no additional loss of motion following repetitive use testing; (2) active extension was 0 to 30 degrees, with an increase of pain from 15 degrees to 30 degrees, passive extension was 0 to 30 degrees, with an increase of pain from 15 to 30 degrees, and there was no additional loss of motion following repetitive use testing; (3) right and left active lateral flexion were 0 to 45 degrees, with an increase of pain at 45 degrees, passive lateral flexion was 0 to 45 degrees, with an increase of pain at 45 degrees, and there was no additional loss of motion following repetitive use testing for left lateral flexion, but right lateral flexion was limited to 0 to 30 degrees; (4) right and left active lateral rotation were 0 to 45 degrees, with an increase of pain at 45 degrees, passive lateral rotation was 0 to 45 degrees, with an increase of pain at 45 degrees, and there was no additional loss of motion following repetitive use testing for right lateral flexion; but left lateral rotation was limited to 0 to 40 degrees.  There was pain after repetitive use for all cervical spine range of motion.  With respect to the thoracolumbar spine, (1) active flexion was 0 to 30 degrees with an increase of pain at 30 degrees, passive flexion was 0 to 30 degrees, with an increase of pain at 30 degrees, flexion was limited to 0 to 20 degrees during repetitive use testing; however, the appellant was noted to flex greater than 30 degrees when bending to get her purse from the floor; (2) active extension was 0 to 30 degrees, with an increase of pain at 30 degrees, passive extension was 0 to 30 degrees, with an increase of pain at 30 degrees, extension was limited to 0 to 20 degrees on repetitive use testing; (3) right active and passive lateral flexion was 0 to 20 degrees, with no additional pain on passive or active motion, there was no additional loss of motion following repetitive use testing; (4) left active and passive lateral flexion was 0 to 20 degrees, with an increase of pain at 20 degrees, following repetitive use testing, left lateral flexion was 0 to 15 degrees, due to pain; (5) left active and passive lateral rotation was 0 to 20 degrees, with an increase of pain at 20 degrees, with no additional limitation of motion following repetitive use testing; and (6) the appellant denied range of motion testing for right lateral rotation due to pain.  

The impression of an October 2007 imaging study of the cervical spine was a single spur formation posteriorly at C5-C6 interspace encroaching on the neuroforamina posteriorly.  October 2007 imaging studies of the lumbar spine revealed very minimal spurring formation anteriorly at L1 and L2 vertebral bodies and no narrowing of interspaces of any other arthritic changes could be seen.  A November 2007 imaging study of the cervical spine revealed, at C5-6, a right paracentral disc osteophyte complex and uncovertebral joint hypertrophy causing moderate right foraminal stenosis and narrowing of the right lateral recess affecting the right C6 nerve.  Mild flattening of the right anterior cord was also noted.  The appellant reported that she had worked as a loan officer, but had been unemployed for less than one year.  The appellant stated that this was because of her neck and low back pain, as well as side effects of medications.  The appellant was diagnosed with lumbar spine disc disease and cervical spine disc disease.  There was no clinical evidence of cervical or lumbar radiculopathy.  It was noted that there were significant effects on the appellant's usual occupation in the form of increased absenteeism, decreased mobility, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the upper and lower extremities, pain, not being able to think correctly due to side effects of medications.  It was noted that the appellant's service-connected disabilities prevented the appellant from engaging in exercise, sports, and recreation.  There were severe effects on chores, shopping, and traveling.  There were moderate effects on bathing, dressing, and toileting.  There were no effects on feeding or grooming.

A December 2008 note from a private physician states that the appellant was maintained on Neurontin and Tramadol for chronic back pain.  He explained that both medications, particularly Neurontin, may cause difficulty with concentration, memory impairment, drowsiness, and other mild cognitive impairment.

A March 2009 report of contact records that the appellant stated that her back disabilities prevent her from being able to work and they make going to school difficult.

A March 2009 clinical note records that the appellant complained of severe pain in her legs when she would sit down, numbness and weakness in the legs, an inability to sit or stand very long, and worsening upper back pain and numbness in the arms.  The appellant stated that, like in 2008, she wanted to avoid surgery, although the pain was worsening.  The assessment was chronic low back pain and herniated disc at L4-L5 with worsening pain, new neck and upper back pain, numbness in the right arm, and weakness in the arms.

A March 2009 MRI of the lumbar spine showed desiccation and mild broad-based bulging and facet arthrosis with ligamentum flavum hypertrophy and borderline spinal stenosis.  There was also borderline spinal stenosis at L3-L4.  At the L2-L3 level, there was lateral osteophyte and lateral bulge.  There was facet arthrosis causing mild right neural foraminal narrowing at the L4-L5 level.  Mild bilateral neural foraminal narrowing secondary to osteophyte, lateral bulge, and facet arthrosis, was also observed.  An April 2009 clinical note states that the March 2009 MRI of the lumbar spine showed no appreciable change when compared to a January 2002 MRI.

A May 2009 clinical note is of record.  The physician noted that a March 2009 MRI showed borderline spinal stenosis at multiple levels, which was not significant, but only mild.  A November 2007 MRI of the cervical spine showed multilevel degeneration.  An osteophyte complex at C5-C6 with moderate right neuroforaminal stenosis was observed.  Mild flattening of the cord was suggested.  A March 2009 MRI of the pelvis was unremarkable.  The impression was (1) chronic severe low back pain with extending features into the right lower extremity, with symptoms noted to be very radicular in nature, but the MRI scan did not suggest any significant disease; (2) left foot pain, status post fall; and (3) low cervical upper thoracic spine pain, with extending symptoms into the right upper extremity, which suggests possible cervical disc disease with the disc protrusion or herniation.

The appellant was afforded a VA examination in May 2009.  The appellant's claims file was reviewed.  The appellant reported having trouble keeping up at school due to prolonged sitting, walking distances between classes, and cognitive judgment from medications.  Urinary incontinence was reported, for which absorbent material had to be worn and changed two to four times a day.  There was no other bladder or bowel problem.  However, the VA examiner explained that the appellant's urinary incontinence was unrelated to her spine disability.  Fatigue, decreased motion, stiffness, weakness, and spasms were noted.  

The appellant reported constant pain in the upper back and mid-lower back, on downward.  She described the pain "like someone took an ice pick and stabbed [her] in the hip or like someone took a baseball bat and smashed [her] in the middle of [her] back."  The severity varied from mild to severe.  The appellant stated that "[t]he L4-L5 radiates out from it and down [her] legs and into [her] feet, and [her] upper back pain radiates into [her] entire neck and right arm."  The appellant described the radiating pain as her "fingers are tingling, [her] whole hand feels like it's falling asleep, neck stiff and headache."  Severe flare-ups were reported every one to two months, which lasted one to two weeks.  Too much walking, bending, or lifting would bring these on.  Rest would alleviate the flare-ups.  During flare-ups, the appellant reported having issues getting up and walking for at least two weeks.  The appellant was unable to walk more than a few yards, but did not require a device or aid.  There were no incapacitating episodes of spine disease. 

Physical examination revealed normal posture, head position, and symmetry in appearance.  Gait was mildly antalgic.  The appellant was unable to walk on her toes, and she was noted to lose balance and stumble.  There was no abnormal spinal curvature and there was no cervical or thoracolumbar ankylosis.  Cervical spine examination revealed spasm and pain with motion on both sides.  There was no atrophy, guarding, tenderness, or weakness.  Thoracolumbar spine examination revealed guarding, tenderness, and pain with motion on both sides.  There was no spasm, atrophy, or weakness.  However, none of these symptoms was severe enough to be responsible for abnormal gait or abnormal spinal contour.  The cervical spine had range of motion of (1) 0 to 45 degrees flexion, with pain beginning and ending at 45 degrees; (2) 0 to 25 degrees extension, with pain from 15 to 25 degrees; (3) 0 to 40 degrees left lateral flexion, with pain from 30 to 40 degrees; (4) 0 to 70 degrees left lateral rotation, with pain at 70 degrees; (5) 0 to 20 degrees right lateral flexion, with pain from 10 to 20 degrees; and (6) 0 to 50 degrees right lateral rotation, with pain from 20 to 50 degrees.  There was objective evidence of pain on active range of motion.  However, there was no objective evidence of pain following repetitive motion and there was no additional limitation of motion after repetitive use.  The thoracolumbar spine had range of motion of (1) 0 to 55 degrees flexion, with pain beginning and ending at 55 degrees; (2) 0 to 0 degrees extension, with pain at 0 degrees; (3) 0 to 20 degrees left lateral flexion, with pain from 10 to 20 degrees; (4) 0 to 30 degrees left lateral rotation, with pain at 30 degrees; (5) 0 to 15 degrees right lateral flexion, with pain from 10 to 15 degrees; and (6) 0 to 20 degrees right lateral rotation, with pain from 10 to 20 degrees.  There was objective evidence of pain on active range of motion.  However, there was no objective evidence of pain following repetitive motion and there was no additional limitation of motion after repetitive use.  The VA examiner noted that the appellant demonstrated good effort during the examination.  Lasegue's sign was negative.  It was noted that passive range of motion was unchanged from active range of motion.  The appellant was diagnosed with lumbar spine disc disease, without definite clinical evidence of radiculopathy, and cervical spine disc disease, without definite clinical evidence of radiculopathy.  The appellant was noted to have significant effects on her usual occupation due to memory loss, decreased concentration, and pain.  The appellant reported that she lost her last job as a loan officer as she was asked to resign due to not keeping up with responsibilities, poor work performance, and absenteeism.  Severe effects on chores, shopping, recreation, and traveling were noted.  Moderate effects on bathing were noted.  Mild effects on dressing and grooming were noted.  There were no effects on sports, feeding, or toileting.

A May 2009 MRI report of the cervical spine showed right paracentral and foraminal herniation of the C5-6 disc producing marked compression of the thecal sac and largely obliterating the right neural foramen.  It also showed only minimal degenerative changes in the remainder of the cervical spine.

A June 2009 clinical note records the results of a medically necessary lower extremity EMG and nerve conduction study for evaluation of lumbosacral radiculopathy.  The impression was very mild prolongation of the bilateral superficial peroneal sensory latencies; otherwise the study was unremarkable.

A July 2009 clinical note is of record.  The appellant complained of cervical and thoracic pain.  She stated that she went "tubing" the previous weekend and was unable to push herself up through the tube due to arm weakness.  Right leg and right foot pain was also noted.  The appellant reported that, at times, the pain is incapacitating and severely limits her function.  Bowel and bladder functions were intact.  The assessment was chronic severe lower back pain with right lower extremity radiculopathy and cervical radiculopathy with a herniated disc at C5-C6.

A second July 2009 clinical note states that a medically necessary upper extremity EMG/nerve conduction study was performed.  The impression was an abnormal conduction study, suggesting (1) a right C6 cervical radiculopathy with mixed acute and chronic features; and (2) no signs of entrapment neuropathy.
An August 2009 clinical note is of record.  The appellant complained of neck pain and persistent lower back pain.  The clinician stated that a March 2009 MRI of the lumbar spine showed no significant disease.  The appellant denied weakness, falls, bladder dysfunction, or gastrointestinal disorder.  The appellant reported that her husband was losing his job.  The clinician diagnosed a cervical disc herniation, but explained that it was not related to her lower back pain.  The clinician noted that the appellant understood that the cervical disc herniation was not related to her lower back pain.

A July 2009 letter from a private neurologist is of record.  A May 2009 MRI of the cervical spine revealed a right paracentral and foraminal disc herniation at C5-C6 producing marked compression of the thecal sac and largely obliterating the right neuroforamen.  There were only minimal degenerative changes present in the remainder of the cervical spine.  A nerve conduction study of the upper extremities showed a chronic right C6 radiculopathy.  A lower extremity nerve conduction study showed very mild prolongation of the bilateral superficial peroneal sensory latencies; otherwise it was unremarkable.  The neurologist noted that the appellant complained of back and right leg pain in July 2009 and reported that she had fallen on a few occasions secondary to dragging her leg.  She reported cervical and thoracic pain, noting that when she had gone tubing recently, she was unable to push herself up through the tube due to her arm weakness.  The appellant reported at times that her pain was incapacitating and severely limited her function.  The appellant's bladder and bowel function was intact.

Imaging studies of the cervical spine and the lumbosacral spine were performed in September 2009.  With respect to the lumbar spine, vertebral body height and alignment was preserved.  Degenerative disease was worse at L4-L5.  There was mild effacement of thecal sac.  Spot views of the lumbar spine demonstrated waist formation indicating facet hypertrophy and possibly bulging disc with narrowing of the lateral recess bilaterally.  With respect to the cervical spine, vertebral body height and alignment were preserved.  Degenerative disease at C5-6 was observed.  There was no significant obstruction to the flow of contrast.

A September 2009 determination of the Social Security Administration (SSA) stated that SSA had determined that the appellant's back disability was not severe enough to keep her from working.  Although SSA noted that the medical records provided indicated that her back disability affected her ability to work, it determined that the appellant was still capable of performing the type of work she had performed in the past, that of a banking loan officer.

A July 2010 clinical note states that the appellant reported worsening neck, left shoulder, and arm pain.  Lower back pain was noted to have continued.  Numbness in the thumb and index finger of the right hand was noted, as was right facial pain.  She stated that the right facial pain had been present since her wisdom teeth were removed.  There was no left upper extremity symptomatology.  Moving the neck aggravated the pain the most; and coughing made it more pronounced.  Pain across the lower back and right leg was noted.  Left leg pain was denied.  Examination revealed improved movement on the right, normal motor and deep tendon reflexes, numbness in the thumb and index and middle fingers of the right hand, and a normal left side.  A September 2009 MRI of the cervical spine revealed a C5-6 right-sided osteophytic spur.  The impression was cervical radiculopathy, unresolved, and C5-6 osteophytes.

In August 2010, the appellant underwent C5-C6 anterior cervical fusion, decompression, and discectomy with a Vectra plate.  The appellant was noted to have done well postoperatively, the wound healed primarily, and the appellant was discharged in good condition.  

An August 19, 2010, clinical note from Lyerly Baptist, Inc. states that the appellant underwent surgery on August 9, 2010, at Baptist Hospital.  The appellant was noted to be able to return to work or school on October 9, 2010.  There were no limitations or restrictions.

A September 2010 clinical note states that no work release was necessary at that time.  The appellant was noted to teach violin and stated that her right arm was stronger now than it had been in five years.  The clinician stated that resting the appellant's spine would include for her to continue no lifting greater than 10 pounds, no pushing, no pulling, no bending from the waist, and no twisting.

In September 2010, the appellant stated that pain in her legs and lower back was increasing and that she was having trouble walking most days.  She also stated that she was experiencing in her arms and neck, following her neck surgery.

A September 2010 clinical note states that the appellant's lumbar facets were very tender and that the appellant was hardly able to extend her back past neutral upright position.

An October 2010 post-operative clinical note reports that the appellant complained that she still had pain in her neck.  However, it was not as severe or constant as it had been prior to the surgery.  The appellant noted that she thought the surgery would have helped more.  Burning on her left arm was noted, but it was not as severe or consistent as it had been prior to the surgery.  Pain in the neck, and occasionally in the right shoulder, was noted.  There was no numbness of the hands.  The appellant stated that she had very little pain when she moved her neck, and that her neck was stiff.  August 2010 imaging studies revealed a fusion with good alignment.  The impression was C5-6 cervical fusion, doing well.

The appellant was afforded a VA examination for her spinal disabilities in April 2011.  Medical records were reviewed.  It was noted that the appellant's last VA examination for compensation and pension purposes was May 2009.  It was noted that the appellant had undergone C5-C6 discectomy and fusion in August 2010.  The appellant reported that the hardware plates behind her esophagus made talking and turning her head painful.  However, the pre-surgical pain that ran up the back of her head was noted to be less severe.  Numbness in the right hand was noted to have improved, and the appellant no longer dropped items.  Pain was reported to now be in her posterior right forearm.  Numbness and pain in the left arm was noted.  The appellant used a soft cervical collar two to three days a week.  

The appellant reported that side effects experienced from her treatments included difficulty finding words, using the wrong words, and an inability to think clearly.  There was no history of spine trauma.  Severe flare-ups of the cervical spine two to three times a week were noted, which lasted two to three days.  Turning of the head, prolonged sitting, standing, or walking, and jarring action bring on the flare-ups.  Resting, getting off of feet, pain patches, medication, and heat alleviate the flare-ups.  The appellant stated that during flare-ups, the pain makes her unable to do anything.  She stated that even talking is painful due to the hardware plates "rubbing" on her throat.  The appellant was not experiencing a flare-up during the examination.  There were no bowel or bladder problems.  Numbness, paresthesias, and leg or foot weakness were noted.  There were no falls and there was no unsteadiness.  There was a history of fatigue, decreased motion, weakens, and spasm.  Cervical spine pain was noted to be constant, made worse by turning her head or prolonged standing or sitting.  The pain was described as a burning sensation and a 2 to 3 on a scale of 10.  The pain radiated down both arms.  The radiating pain was described as "toothache" pain and numbness with generalized weakness.  It was noted that there was a single incapacitating episode during the past 12 months when the appellant was hospitalized for cervical spine surgery in August 2010.  The appellant stated that there had been no incapacitating episodes of the thoracolumbar spine in the past 12 months.  

The appellant was noted to be unable to walk more than a few yards.  Posture was normal and there was symmetry appearance; however, the appellant was noted to hold her head in a stiff manner.  Gait was mildly antalgic, the appellant was noted to be unable to walk on toes, and she would lose balance and stumble.  There was no abnormal spinal curvature.  There was no cervical or thoracolumbar ankylosis.  There was no spasm or atrophy of the cervical spine.  There was guarding, pain with motion, tenderness, and weakness of the cervical spine of both the left and right.  There was no spasm or atrophy of the thoracolumbar spine.  There was guarding, pain with motion, tenderness, and weakness of the thoracolumbar spine of both the left and right.  However, none was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Lasegue's sign was positive for the right side.  Cervical flexion was 0 to 25 degrees, both active and passive motion, and pain was from 5 to 25 degrees.  Cervical extension was 0 to 20 degrees on both active and passive motion, and pain was from 5 to 20 degrees.  Cervical lateral flexion, both right and left, was 0 to 20 degrees on both active and passive motion, with pain from 5 to 20 degrees.  Left cervical lateral rotation was 0 to 40 degrees on both active and passive motion, and pain was from 5 to 40 degrees.  Right cervical rotation was 0 to 35 degrees on active and passive range of motion, with pain from 5 to 35 degrees.  Thoracolumbar flexion was 0 to 40 degrees on both active and passive range of motion, with pain from 20 to 40 degrees.  Thoracolumbar extension was 0 to 15 degrees on active and passive motion, with pain at 15 degrees.  Left thoracolumbar lateral flexion was 0 to 20 degrees on active and passive motion, with pain from 5 to 20 degrees.  Right lateral flexion was 0 to 15 degrees on active and passive motion, with pain from 5 to 15 degrees.  Left lateral rotation was 0 to 20 degrees on active and passive motion, with pain from 15 to 20 degrees.  Right lateral rotation was 0 to 15 degrees on active and passive motion, with pain from 5 to 15 degrees.  There was no additional loss of motion following repetitive use.  The appellant was noted to work full-time as a loan officer, and had done so for the past two months.  She was noted to have lost two days from work due to cervical spine pain in the prior 12 months.  The appellant was diagnosed with cervical spine disc disease, residuals status post cervical spine C5-C6 discectomy and fusion without definite clinical evidence of radiculopathy, and lumbar spine disc disease, without definite clinical evidence of radiculopathy.  Effects on the appellant's occupational activities and usual daily activities were noted to be decreased concentration, poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength of the upper extremity, and pain.

A June 2011 clinical note from Beaches Pain Consultants notes that the appellant was working on completing more educational courses to allow her to "move up the ladder" at work.

A February 2012 clinical note from Beaches Pain Consultants states that the appellant had been on a Duragesic (fentanyl) patch long-term and had done quite well with it.  The appellant was noted to be stable, with no over-utilization or misuse.  The appellant was noted to have returned to work and continued to work.  The appellant's main pain was noted to be in the neck and lower back, occasionally running to the calf.  Muscle spasms, mainly in the lower back, were noted.  An MRI was noted to show an L4-L5 dermatome; however, the appellant declined further injections.  The appellant noted that her husband recently lost his job.  Rigid range of motion was noted.

An April 2012 clinical note from Beaches Pain Consultants states that range of motion was "a little limited."  However, measurements were not provided.  Other clinical notes from Beaches Pain Consultants likewise do not contain range of motion measurements.

A December 2013 clinical note states that the appellant and her husband had both been laid off from their jobs.

A March 2015 private clinical note records that the appellant complained of constant lower back pain, neck pain, and thoracic pain.  The pain was noted to radiate into the right lower extremity, left gluteal region, right hip, left knee, left shoulder, and posterior feet.  The pain was rated as 4 to 5 out of 10, and was described as burning, dull, cramping, exhausting, and weakness in nature.  Pain increased with movement and lying down.  Pain decreased with medication, heat, and pain patch.  The appellant stated that the pain had a moderate to severe effect on daily function.  Numbness, tingling, and weakness in the right wrist were reported.  The pain was reported to have a moderate impact on sleep.  There was no bladder or bowel incontinence.  Chronic pain medication was prescribed.  Other clinical notes from Dr. J.W. describe similar complaints.  For example, a December 2014 clinical note from Dr. J.W. notes that range of motion was decreased throughout the lumbosacral spine and rotation of the cervical spine was restricted; however, range of motion measurements were not recorded.  April and June 2014 clinical notes state that the appellant reported sleeping for an average of three to four hours per night, awakening five to six times due to pain.

A March 2016 private clinical note records that the cervical spine and lumbosacral spine had normal range of motion. However, tightness, trigger point, post-surgical healed scar, and myofascial muscle pain were noted for the cervical spine.  Tenderness and tightness were noted for the lumbosacral spine.  The appellant was encouraged to go to neurosurgery.  However, the appellant stated she was "under the VA" and would not let them touch her.  The appellant reported having had a bad month with her neck but could not get a cervical epidural steroid injection.  April and May 2016 private clinical notes state that cervical spine range of motion was restricted throughout; however, lumbosacral spine range of motion was normal.  Measurements were not provided in these clinical notes.

The appellant was afforded a VA examination for her thoracolumbar spine in March 2016.  The appellant's electronic claims file was reviewed.  The appellant was diagnosed with degenerative arthritis of the spine.  The appellant reported daily pain with no flare-ups.  She stated that she had not had a back injury or back surgery since the April 2011 examination.  The VA examiner explained to the appellant that she should not attempt any maneuver she could not safely perform and should not attempt any maneuver her treating physicians have told her to avoid.  The appellant stated that she understood those instructions and agreed to comply.  The appellant did not report any functional loss or functional impairment of the thoracolumbar spine, regardless of repetitive use.  The appellant's initial range of motion was all normal.  Forward flexion was 0 to 90 degrees, extension was 0 to 30 degrees, right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 30 degrees, right lateral rotation was 0 to 30 degrees, and left lateral rotation was 0 to 30 degrees.

The VA examiner noted that the appellant's subjective complaints during the examination appeared out of proportion to the objective examination findings.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  The appellant declined to perform repetitive use testing.  She began crying and saying, "It hurts, it hurts."  She continued to repeat this even after she demonstrated some of the back and neck movement as the goniometer was being used.  The appellant was noted to freely bend forward several times, as she was noted to get up from the chair in the waiting area, the examination chair, and the examination table; and she was able to pick up her belongings.  The appellant's forward flexion was observed to be equal to or greater than 90 degrees, and her extension, lateral rotation, and lateral flexion were all equal to or greater than 30 degrees.  The VA examiner repeated the instructions about not performing any maneuvers she had been told to avoid.  The appellant requested to stop the examination.  

The VA examiner noted that the examination yielded unreliable and inconsistent results because the appellant's subjective complaints appeared out of proportion to objective exam findings.  The VA examiner opined that she displayed no effort during the examination.  Because the appellant declined routine range of motion testing, the VA examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited her functional ability with repeated use over a period of time.  The appellant did not have guarding or muscle spasm of the thoracolumbar spine.  The appellant reported "decrease all sensory" modality from face down, which the VA examiner noted was not consistent with her service-connected disabilities.  The VA examiner noted that the appellant was educated and encouraged to see her treatment doctor for care and management.  The appellant did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The appellant did not have any other neurologic abnormalities related to the thoracolumbar spine, nor did the appellant have intervertebral disc syndrome.  The appellant did not use any assistive device as a normal mode of locomotion.  The appellant did not have any scars related to the thoracolumbar spine.  Imaging studies document arthritis.  The appellant did not have a thoracic vertebral fracture with loss of 50 percent or more of the height.  A December 2015 MRI was noted to show diffuse disc bulge at L4-5 with right paracentral disc protrusion resulting in moderate central stenosis and bilateral neural foraminal stenosis, moderated greater on the right.  The appellant's thoracolumbar spine disability did not impact her ability to work.  There was no subjective or objective evidence of myelopathy, radiculopathy, or neuropathy of the right or left lower extremity.  The appellant had no neurologic abnormalities or findings related to a thoracolumbar spine disability.  The appellant does not have intervertebral disc syndrome of the thoracolumbar spine.  

The appellant was afforded a VA examination for her cervical spine in March 2016.  The electronic claims file was reviewed.  The appellant was diagnosed with degenerative arthritis of the spine and spinal fusion.  The appellant reported that, since the April 2011 examination, the appellant experienced daily neck and back pain, with no flare-ups.  The appellant denied a known neck injury and reported only one neck fusion surgery in August 2010.  The VA examiner noted a December 2015 MRI of the cervical spine which showed broad-based posterior disc bulge C6-7 resulting in cord flattening and mild left neuronal foraminal narrowing.  

The VA examiner explained to the appellant that she should not attempt any maneuver she could not safely perform and should not attempt any maneuver her treating physicians have told her to avoid.  The appellant stated that she understood those instructions and agreed to comply.  The appellant reported no functional loss or functional impairment of the cervical spine, regardless of repetitive use.  Upon range of motion testing, the appellant declined and started crying.  She stated, "It hurts, it hurts."  The VA examiner noted that she continued repeating this even after she demonstrated forward flexion of equal to or greater than 40 degrees and extension of equal to or greater than 30 degrees, although there was no change in her emotions.  The VA examiner repeated the instructions about avoiding any unsafe maneuvers.  The appellant stated that she understood the instructions and requested to stop the examination.  

The VA examiner stated that the examination yielded unreliable and inconsistent results because the appellant's subject complaints appeared out of proportion to objective exam findings.  The VA examiner opined that the appellant displayed no effort during the examination.  There was no evidence of pain with weight-bearing, nor was there objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The appellant declined to perform repetitive-use testing.  Because the appellant declined routine range of motion testing, the VA examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The appellant did not have localized tenderness, guarding, or muscle spasm of the cervical spine.  The appellant reported "decrease all sensory" modality from face down, which the VA examiner noted was not consistent with her service-connected neck disability.  The VA examiner noted that the appellant was educated and encouraged to see her treatment doctor for care and management.  The appellant did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The appellant did not have any other neurologic abnormalities related to the cervical spine, nor did the appellant have intervertebral disc syndrome.  The appellant did not use any assistive devices as a normal mode of locomotion.  The appellant could freely walk on tip toes and a few steps on heels.  Her tandem gait was normal.  The appellant was noted to have a 3.5 cm. by 0.5 cm. scar on the right anterior lower neck; however, it was not painful or unstable, nor did it have a total area equal to or greater than six square inches (39 square cm.).  Imaging studies documented arthritis.  The appellant did not have a vertebral fracture with loss of 50 percent or more of height.  The appellant's cervical spine disability was noted to not have any impact on her ability to work.  

The VA examiner noted that the examination was completed without incident.  The appellant was given a chance to ask questions and receive answers.  She was made aware of all the abnormal findings and the diagnoses.  The appellant stated that she did not have any questions, concerns, or complains about the examination.  The appellant was noted to depart the examination room ambulatory, without any aids, and in no distress.  A December 2015 MRI of the cervical spine showed broad-based posterior disc bulge C6-7 resulting in cord flattening and mid left neuronal foraminal narrowing.  The appellant had no neurologic abnormalities or findings related to a cervical spine disability.  The appellant does not have intervertebral disc syndrome of the cervical spine.

Lay statements from the appellant, family, and friends are of record.  These statements describe the authors' observations of the appellant's symptoms, including pain, the taking of medication, and the inability to perform various tasks and activities.

	B.  Analysis

The Board initially notes the appellant's consistent complaints of cervical and thoracolumbar spine pain throughout the period on appeal.  However, the Court of Appeals for Veterans Claims has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss").  Rather, in order to warrant a higher rating, the appellant's pain must be productive of functional loss, i.e. have some effect on the normal working movements of the body, such as excursion, strength, speed, coordination, or endurance.  Moreover, this must be objectively verified.

The Board again notes that the March 2016 VA examination reports clearly state that there is no subjective or objective evidence of myelopathy, radiculopathy, or neuropathy of the right or left lower extremity.  The appellant had no neurologic abnormalities or findings related to a thoracolumbar spine or cervical spine disability.  All VA examination reports consistently state that there were no neurologic abnormalities or findings and that there was no radiculopathy or neuropathy.

The Board notes that the April 2008 and March 2016 VA examiners noted that the appellant was not making an effort during range of motion testing and that the appellant's subjective complaints were out of proportion to the objective findings.  Further, the appellant showed greater range of motion outside of range of motion testing, such as when she picked her purse up from the floor.  Thus, as discussed below, the appellant's range of motion testing results from those examinations are entitled to minimal probative weight.

The appellant reported that she was "released from bedrest after October 9, 2010," in an October 2010 statement.  However, there is no medical evidence that the appellant was prescribed bedrest.  Rather, a September 2010 clinical note states that no work release was necessary at that time.  In that note, the clinician also explained that resting the appellant's spine would include for her to continue no lifting greater than 10 pounds, no pushing, no pulling, no bending from the waist, and no twisting.  Also, the August 19, 2010, clinical note from Lyerly Baptist, Inc. states that the appellant underwent surgery on August 9, 2010, at Baptist Hospital.  The appellant was noted to be able to return to work or school on October 9, 2010.  There were no limitations or restrictions at that time.  

		i.  Lumbar spine

As noted in the April 2008 VA examination report, forward flexion of the thoracolumbar spine was measured to be 30 degrees.  However, the appellant was observed to flex greater than 30 degrees when bending to get her purse from the floor.  Combined range of motion of the thoracolumbar spine was 120 degrees, not including right lateral rotation because the appellant denied that testing.  Again, the VA examiner stated that the examination yielded unreliable and inconsistent results because the appellant's subjective complaints appeared out of proportion to the objective examination findings and because the appellant's effort was poor on the range of motion examination.  The Board assigns the VA examiner's medical opinion great probative weight.  The examination was performed by a qualified medical professional who conducted a complete physical examination of the appellant as well as a review of her medical history and claims folder.  The examiner also provided a clear and detailed rationale for his conclusions that the appellant was malingering.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").

The May 2009 VA examination revealed forward flexion of the thoracolumbar spine of 55 degrees.  Combined range of motion of the thoracolumbar spine was 140 degrees.  The appellant was noted to demonstrate good effort during the examination.

The April 2011 VA examination revealed thoracolumbar spine flexion of 40 degrees.  Combined range of motion of the thoracolumbar spine was 125 degrees.

The March 2016 VA examination revealed thoracolumbar spine flexion of 90 degrees.  Combined range of motion of the thoracolumbar spine was 240 degrees.  The examination yielded unreliable and inconsistent results because the appellant's subjective complaints appeared out of proportion to objective examination findings and because the VA examiner opined that the appellant displayed no effort during the examination.  The appellant was observed to freely bend forward several times, as she was noted to get up from the chair in the waiting area, the examination chair, and the examination table; and she was able to pick up her belongings.  Forward flexion was observed to be equal to or greater than 90 degrees, and extension, lateral rotation, and lateral flexion was all equal to or greater than 30 degrees.  As with the April 2008 examination, the Board also gives this opinion great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Although the private medical records comment on range of motion, no measurements are provided.  Further, this medical evidence does not indicate that ankylosis was present.

There was no ankylosis during the period on appeal.  The appellant and her representative do not contend otherwise.  Likewise, the preponderance of the evidence is against the appellant's forward flexion of the thoracolumbar spine being 30 degrees or less.  The preponderance of the evidence shows that the appellant was capable of forward flexion of the thoracolumbar spine greater than 30 degrees, despite the appellant's poor efforts in the April 20008 and March 2016 VA examinations.  Thus, a rating in excess of 20 percent is not warranted for any portion of the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board will not disturb the appellant's disability evaluations.

		ii.  Cervical spine

The appellant's April 2008 VA examination revealed forward flexion of the cervical spine of 45 degrees.  Combined range of motion of the cervical spine was 255 degrees.  However, as discussed above with respect to the thoracolumbar spine, the VA examiner stated that the examination yielded unreliable and inconsistent results because the appellant's subjective complaints appeared out of proportion to the objective examination findings and because the appellant's effort was poor on the range of motion examination.  The Board also gives this opinion great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The May 2009 VA examination revealed forward flexion of the cervical spine of 45 degrees.  Combined range of motion of the cervical spine was 250 degrees.  The appellant was noted to demonstrate good effort during the examination.

The April 2011 VA examination revealed cervical spine flexion of 25 degrees.  Combined range of motion of the cervical spine was 160 degrees.

During the March 2016 VA examination, the appellant declined range of motion testing because "it hurts."  The examination yielded unreliable and inconsistent results because the appellant's subjective complaints appeared out of proportion to objective examination findings and because the VA examiner opined that the appellant displayed no effort during the examination.  The appellant was observed to demonstrate forward flexion of equal to or greater than 40 degrees and extension of equal to or greater than 30 degrees.  As with the April 2008 examination, the Board also gives this opinion great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Although the private medical records comment on range of motion, no measurements are provided.  Further, this medical evidence does not indicate that ankylosis was present.

There was no ankylosis during the period on appeal.  The appellant and her representative do not contend otherwise.  The preponderance of the evidence is against forward flexion of the cervical spine being 15 degrees or less during any portion of the period on appeal.  Thus, a rating in excess of 20 percent for any portion of the period on appeal is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5241.

With respect to the period prior to October 1, 2010, notwithstanding the temporary total rating due to convalescence under 38 C.F.R. § 4.30 from August 9, 2010, to September 30, 2010, the preponderance of the evidence is against a rating in excess of 10 percent because cervical spine flexion was greater than 30 degrees until the April 2011 VA examination and combined range of motion of the cervical spine was greater than 170 degrees until the April 2011 VA examination, even when the unreliable April 2008 results are considered.  38 C.F.R. § 4.71a, Diagnostic Code 5241.

The Board will not disturb the appellant's disability evaluations.

		iii.  TDIU

The appellant does not meet the schedular criteria for PTSD for any portion of the period on appeal because, of her two service-connected disabilities, neither is rated at 40 percent or more, and her combined rating is not 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  However, as discussed above, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

In the case at hand, however, referral for extra-schedular consideration is not warranted because the preponderance of the evidence is against the appellant being unemployable by reason of service-connected disabilities.

The Board notes that the appellant was in receipt of a temporary total disability rating based upon convalescence, under 38 C.F.R. § 4.30, from August 9, 2010, to September 30, 2010.  As discussed below, the preponderance of the evidence is against the appellant having been unable to secure or follow substantially gainful employment due to her service-connected disabilities during this period and the entire period on appeal.

The appellant reported in her April 2008 VA examination that she had worked as a loan officer, but had been unemployed for less than one year.  The appellant stated that this was because of her neck and low back pain, as well as side effects of medications.  

A March 2009 report of contact records that the appellant stated that her back disabilities prevent her from being able to work and they make going to school difficult.  However, the record reflects that the appellant was employed from 2011 to 2013.

A September 2009 determination of the Social Security Administration (SSA) stated that the appellant was not too disabled to work due to her back disability because she had previously worked as a bank loan officer and SSA concluded that she was still capable of performing that type of work.

A completed Request for Employment Information in Connection with Claim for Disability Benefits, received from the appellant's former employer in July 2016, is of record.  The former employer stated that the appellant's employment was terminated due to workforce reduction.  She began work on January 24, 2011.  It was noted that the appellant had lost time from July 17, 2013, to August 11, 2013, and from September 19, 2013, to December 1, 2013, due to her disabilities.  The appellant's last day worked with that particular employer was September 18, 2013, although her termination date was December 2, 2013.  She received a severance payment in January 2014.

The appellant's December 2014 Application for Increased Compensation Based on Unemployability states that the appellant is unemployable due to posttraumatic stress disorder (PTSD), pain due to back problems, and medications that cause cognitive issues.  She reported that the only employment she had in the previous five years was a job from January 2010 to December 2013, and that she lost six months due to illness.  The appellant stated that she became too disabled to work on December 2, 2013.  She also stated that she left her last job due to her disability.  She also stated that she has tried to obtain employment since she began too disabled to work, but she also wrote that she had not applied to any employers.  The appellant reported that she had two years of college education and had not had any other education or training either before or after she became too disabled to work.

The Board notes that the appellant is not service-connected for any mental disorder.  Rather, entitlement to service connection for anxiety disorder, PTSD, and personality disorder was denied, most recently in an April 2016 rating decision.  These issues are not before the Board.  Thus, the Board must determine whether the appellant is unemployable solely due to her service-connected lumbar spine and cervical spine disabilities.

The April 2008, May 2009, and April 2011 VA examiners noted that there were significant effects on the appellant's usual occupation due to her service-connected disabilities.  However, they did not preclude her from being able to work.  The March 2016 VA examiner stated that neither the appellant's thoracolumbar spine disability nor her cervical spine disability impacted her ability to work.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against her being unable to secure and follow a substantially gainful occupation due to her service-connected disabilities because the VA examiners consistently determined that she was not unable to work due to her disabilities.  These opinions are based on examinations of the appellant and reviews of the appellant's claims file and medical records.  Further, they are supported by the July 2016 report from the appellant's previous employer stating that she was let go due to workforce reduction and not because of her disabilities.  The appellant's statements to the contrary are thus entitled to less probative weight.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine disc disease is denied.

Entitlement to a rating in excess of 10 percent prior to October 1, 2010, for cervical spine disc disease, and a rating in excess of 20 percent thereafter, is denied.

Entitlement to TDIU is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


